DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
In line 2 in the abstract, “oxygen” is misspelled.

Claim Objections
In claim 10 line 4, please insert --to-- between “supplied” and “the”.
In claim 13 line 9, please delete the “)”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 14 and 15, it is not clear if the “first auxiliary fuel” is the same or different from the “carbonaceous fuel”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Pat. 8,728,202 B2.
The figure 4 and the discussion of this figure 4 set forth in col. 21 ln. 24 et seq. illustrate and discuss a system for generating a carbon dioxide and water-containing gas (please also note col. 23 lns. 7-10) by providing a multi-staged catalytic membrane reactor system (please note col. 21 lns. 25-26 and also col. 22 lns. 43-44).  An oxygen-enriched gas (409) and also natural gas (427) (i. e. the Applicants’ claimed “carbonaceous fuel”/”first auxiliary fuel”?) are injected into the first catalytic membrane module to (evidently) produce a carbon oxides and water-containing effluent (please also note col. 23 lns. 7-10); then a hydrogen (i. e. the Applicants’ claimed “second auxiliary fuel”) and carbon oxides-containing gas (441, 443 and 445) may be injected into each of the subsequent downstream catalytic membrane modules (403, 405 and 407) to further promote the reaction between the effluent emitted 

Allowable Subject Matter
The Applicants’ dependent claims 2-11 and 13 have been allowed over this U. S. Pat. 8,728,202 B2 because the limitations described in these dependent claims 2-11 and 13 do not seem to be taught or suggested in this U. S. Pat. 8,728,202 B2.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
US 2007/0237710 A1; U. S. Pat. 6,669,916 B2; U. S. Pat. 5,797,737 and also U. S. Pat. 4,870,201.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736